CARTER, Justice
(dissenting).
I dissent. At the risk of mixing metaphors, I submit that the present appeal has three strikes against it before it even gets out of the gate.
The first strike is our holding in State ex rel. Turner v. Midwest Development Corp., 210 N.W.2d 525, 526 (Iowa 1973) that if “the case from which this appeal stems is now nonexistent there is no alternative but to order the dismissal hereof.” This holding lays down a special rule of mootness which goes beyond normal mootness doctrine and requires dismissal of the present appeal.
The second strike against this appeal is that even under normal mootness doctrine this case presents no issue of broad application, likely to recur, which requires an announcement of comprehensive principle by the state’s highest court. I do not believe that problems of overlapping trial schedules are susceptible to being remedied, by establishing rules of general application. Such problems are best handled on an ad hoc basis.
The method which the majority suggests for resolving intra-district trial conflicts is impracticable. It is not necessary and will require a waste of judicial resources to require a neutral third judge to hear and decide motions for continuance. All judges *413of the district court are required by their oaths of office to be neutral and impartial, and I believe that we should presume that they are capable of so being.
The third strike against this appeal is that given the ever-present possibility that the prognosis with respect to either of the two conflicting trials might have changed, I do not agree with the majority’s conclusion that the trial court was guilty of an abuse of discretion in refusing to grant a continuance on November 2, 1982. This was six days prior to the beginning of the conflicting trial. Much can happen in six days to obviate the need for resetting a trial. Perhaps it would have been preferable for the trial court in the present case to have deferred ruling on the motion for continuance until the November 8 trial was reached. But the fact that the motion for continuance was denied on November 2 does not necessarily mean that the court would not have complied with the spirit of rule 181.-3(b) if and when the conflicting trial was reached and given precedence to the trial in progress. The unfortunate result which will surely flow from this court’s decision in the present case is that trial judges will now feel compelled to grant a continuance whenever a potential future schedule conflict is presented and will not feel free to await the actual time of trial before ruling on the matter. This will result in many needless continuances.
Three strikes should be more than enough to justify the demise of the present appeal. I would dismiss it as moot.
HARRIS, J., joins this dissent.